Per Curiam.—
The act by its language, “ during three successive weeks,” meant to require,the advertisements to occupy from the first to the last, between the date of their first, and the date of the sale, three whole weeks. Here but nineteen days’ advertisement of the time and place of sale occurred. The advertisement “ once a week,” has relation to the full expiration of the whole week, from the date of the first advertisement, and so as to the remaining three weeks; whereas, the error here is in computing backward, from the first day of the week according to the calendar. This gives but two weeks and five days’ notice in this case, in point of time, not looking to the duration of a week, from any given day, in ordinary parlance, to which the legislature evidently referred. And this construction of the intention of the legislature, is borne out by the fact, that in many, if not most of the counties, except that of Philadelphia, weekly papers are only published, and that short notices of the sale of a defendant’s real estate, are likely to do injustice, as well to his creditors as to himself.
Rule absolute.